MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                FILED
regarded as precedent or cited before any                                  Jul 31 2018, 8:34 am

court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer A. Joas                                         Curtis T. Hill, Jr.
Madison, Indiana                                         Attorney General of Indiana

                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Tracy M. Inman,                                          July 31, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         78A01-1711-CR-2596
        v.                                               Appeal from the Switzerland
                                                         Circuit Court
State of Indiana,                                        The Honorable W. Gregory Coy,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         78C01-1301-FB-30



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 78A01-1711-CR-2596 | July 31, 2018                Page 1 of 5
                                             Case Summary
[1]   Tracy Inman argues that the trial court abused its discretion in executing her

      suspended sentence following two probation violations. Finding that the court

      did not abuse its discretion, we affirm.


                                  Facts and Procedural History
[2]   On January 18, 2013, Inman was charged with class B felony escape, class D

      felony battery, and class D felony resisting law enforcement. On September 1,

      2015, Inman pled guilty but mentally ill to the escape charge in exchange for

      the remaining charges and charges in four other cases being dismissed, and she

      was placed on supervised probation for 1208 days.


[3]   On August 31, 2016, the State filed a petition alleging that Inman had violated

      her probation by pleading guilty to disorderly conduct in Ohio in July 2016.

      Inman later admitted to the violation, and the trial court sanctioned her with

      time served. On August 1, 2017, the State filed a second petition alleging that

      Inman had again violated her probation by committing the offense of disorderly

      conduct in Ohio in June 2017 and by failing to report to her Ohio probation

      office.


[4]   Inman’s probation officer was unable to locate her, and a bench warrant was

      issued for Inman’s arrest on August 1, 2017. She was served with the warrant,

      and on September 27, 2017, Inman turned herself in to the local jail.




      Court of Appeals of Indiana | Memorandum Decision 78A01-1711-CR-2596 | July 31, 2018   Page 2 of 5
[5]   At a factfinding hearing in October 2017, Inman admitted to violating her

      probation, and the trial court executed the remaining 1124 days of her

      suspended sentence to the Indiana Department of Correction. This appeal

      ensued.


                                     Discussion and Decision
[6]   Inman argues that the trial court erred in revoking her probation. Her appeal

      turns on the subsection of the Indiana Code that governs the disposition of

      probation violations, which states in pertinent part:


              If the court finds that the person has violated a condition at any
              time before termination of the period, and the petition to revoke
              is filed within the probationary period, the court may impose one
              (1) or more of the following sanctions:


              (1) Continue the person on probation, with or without modifying
              or enlarging the conditions.


              (2) Extend the person’s probationary period for not more than
              one (1) year beyond the original probationary period.


              (3) Order execution of all or part of the sentence that was
              suspended at the time of initial sentencing.


      Ind. Code § 35-38-2-3(h).


[7]   “Probation is a favor granted by the State, not a right to which a criminal

      defendant is entitled.” Sanders v. State, 825 N.E.2d 952, 955 (Ind. Ct. App.

      2005). “Probation revocation is a two-step process. First, the court must make

      Court of Appeals of Indiana | Memorandum Decision 78A01-1711-CR-2596 | July 31, 2018   Page 3 of 5
      a factual determination that a violation of a condition of probation actually

      occurred. If a violation is proven, then the trial court must determine if the

      violation warrants revocation of the probation.” Parker v. State, 676 N.E.2d

      1083, 1085 (Ind. Ct. App. 1997). “When there is proof of a single violation of

      the conditions of probation, the court may revoke probation.” Beeler v. State,

      959 N.E.2d 828, 830 (Ind. Ct. App. 2011), trans. denied. A trial court’s

      sentencing decisions for probation violations are reviewed under the abuse of

      discretion standard. Rosa v. State, 832 N.E.2d 1119, 1121 (Ind. Ct. App. 2005).

      “An abuse of discretion occurs if the decision is against the logic and effect of

      the facts and circumstances before the court.” Id.


[8]   Inman argues that the trial court’s order to execute the remainder of her

      previously suspended sentence in the Indiana Department of Correction was an

      abuse of discretion because she suffered from mental illnesses, noting that (1)

      she pled guilty but mentally ill to the underlying offense, and (2) the

      presentence investigation report indicates she was diagnosed with attention

      deficit hyperactivity disorder (ADHD) and bipolar disorder in approximately

      2005 when she was twenty years old.


[9]   Inman’s sentence was not an abuse of discretion. She repeatedly violated her

      probation by being convicted of disorderly conduct twice and failing to report

      for probation. The record indicates that the trial court did acknowledge that

      Inman pled guilty but mentally ill and that the court did not consider her to be

      “a good candidate for continued probation.” Tr. at 11-12. Inman attempts to

      minimize her probation violations by contending that they occurred during a

      Court of Appeals of Indiana | Memorandum Decision 78A01-1711-CR-2596 | July 31, 2018   Page 4 of 5
       period of grief following the loss of her child in 2015. However, as the State

       points out, “[g]rief is not a mental illness… and its existence does not provide a

       nexus between Inman’s alleged mental health conditions and being convicted of

       disorderly conduct twice while on probation and then seemingly evading

       contact with probation.” Appellee’s Br. at 12-13. Thus, the trial court could

       certainly conclude that Inman was unwilling to cooperate with the conditions

       of her probation.


[10]   Given Inman’s multiple probation violations, criminal history, and

       unwillingness to comply with the conditions of her probation, the trial court

       acted within its discretion when it executed the remainder of her previously

       suspended sentence.


[11]   Affirmed.


       Bailey, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 78A01-1711-CR-2596 | July 31, 2018   Page 5 of 5